Citation Nr: 0305640	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-32 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
1993, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 19, 
1993, for a grant of an evaluation of 100 percent for PTSD.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1994 by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On November 6, 1997, the veteran appeared and testified at a 
personal hearing before the undersigned acting Veterans Law 
Judge.  A transcript of that hearing is of record.

By a decision of December 11, 1997, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision and remanded the matter for further 
proceedings.

In December 1999, the Board remanded this case to the RO in 
Honolulu, Hawaii, for further development of the evidence.  
While the case was in remand status, a rating decision in 
December 2001 assigned an effective date of July 19, 1993, 
for a grant of an evaluation of 100 percent for PTSD.  As the 
veteran continues to seek an effective date earlier than the 
one assigned by the RO, his appeal remains pending.  A review 
of the record reveals that, during the pendency of this 
appeal, the veteran has been seeking an earlier effective 
date for both the grant of entitlement to service connection 
for PTSD and for the grant of an evaluation of 100 percent 
for that disability, and the RO has adjudicated those claims.  
The Board, therefore, finds that the issues on appeal are as 
stated on the first page of this decision.  The case was 
returned to the Board in February 2003.

The Board notes that there was another issue on appeal which 
has been resolved.  The rating decision in December 2001 
found that the veteran has a permanent and total disability 
of PTSD.  Based on that finding, the RO granted entitlement 
to dependents' educational benefits under chapter 35 of Title 
38, United States Code.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD arose on May 
4, 1993.

2.  The date of claim for service connection for PTSD was 
July 19, 1993.

3.  It was factually ascertainable in October 1981 that the 
veteran's PTSD had increased in severity so as to warrant an 
evaluation of 100 percent, but a claim was not received 
within one year from then.


CONCLUSIONS OF LAW

1.  An effective date earlier than July 19, 1993, for a grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2002).

2.  An effective date earlier than July 19, 1993, for a grant 
of an evaluation of 100 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  In a 
statement of the case and in supplemental statements of the 
case, the RO notified the veteran of the requirements in law 
to establish entitlement to the benefits which he is seeking.  
The veteran's appeal involves the dates on which the veteran 
filed his claim for VA benefits and on which entitlement 
arose to VA benefits.  The record contains all facts and 
evidence on which to make a decision on the veteran's appeal.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).

I. Effective Date for Grant of Service Connection

The effective date for direct service connection shall be the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2002).

It is undisputed that the veteran did not file a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, within one year from his 
separation from active service in October 1969.  Therefore, 
by regulation, the effective date of the grant of service 
connection for PTSD must be the date of claim or the date 
entitlement arose, whichever is later.

On July 19, 1993, the veteran filed VA Form 21-526, Veteran's 
Application for Compensation or Pension.  On his application, 
he identified service connection for PTSD as a benefit he was 
seeking.  The RO has assigned July 19, 1993, as the effective 
date of the grant of service connection for PTSD.

A question for consideration is whether the veteran filed a 
claim of entitlement to service connection for PTSD prior to 
July 19, 1993.  For the reasons stated below, the Board finds 
that he did not.

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2002).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  See 
Rodriguez v. West, 189 F.3d 1351, 1353-4 (1999).  The Court 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 
38 C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing".

A review of the veteran's claims file reveals that his VA 
Form 21-526, received on July 19, 1993, was his first written 
communication to VA regarding a claim for benefits.  The 
Board, therefore, finds that the veteran did not file any 
informal claim of entitlement to service connection for PTSD 
prior to July 19, 1993.

The veteran contends that records of his hospitalization at a 
VA Medical Center in October 1981, when he received inpatient 
psychiatric treatment for a diagnosis of alcohol dependence, 
should be accepted as a claim of entitlement to service 
connection for PTSD.  P. J. C., MD, a physician in Cork, 
Ireland, who first saw the veteran in 1998, has offered an 
opinion that the veteran was suffering from PTSD during the 
hospitalization in October 1981.

A regulation provides that receipt of a report of VA 
hospitalization will be accepted as an informal claim for 
increased benefits or an informal claim to reopen once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation has been disallowed for the 
reason that the service connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) (2002).  
(Emphasis supplied.)  The general rule, however, is that the 
effective date of pension or compensation benefits will be 
the date of receipt of a claim or the date when entitlement 
arose, whichever is the later.  38 C.F.R. § 3.157(a) (2002).

In the veteran's case, at the time of his VA hospitalization 
for psychiatric treatment in October 1981, a formal claim for 
compensation for a psychiatric disorder had not been allowed.  
Nor had a formal claim for compensation for a psychiatric 
disorder been disallowed on the basis that the disability was 
non-compensable.  Under such circumstances, the exception of 
38 C.F.R. § 3.157(b) to the general rule concerning effective 
dates does not apply, and the records of the veteran's VA 
hospitalization in October 1981 do not constitute an informal 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  

The Board concludes that there is no basis in fact or law to 
find that the veteran filed a claim for service connection 
for PTSD prior to July 19, 1993, and the Board finds that 
July 19, 1993, was the date of claim.

With regard to the date the veteran's entitlement to service 
connection for PTSD arose, the Board notes that, at the times 
relevant to this appeal, a regulation provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge (CIB), or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1993).  In this regard, the Board notes 
that the veteran was awarded the Combat Infantryman Badge, 
and he claimed to have experience multiple stressors in 
combat in Vietnam.

The veteran underwent an evaluation at a VA mental hygiene 
clinic on May 4, 1993.  At that time, the pertinent 
assessment was PTSD.  Considering that the veteran engaged in 
combat with the enemy in Vietnam, he was awarded the CIB, 
there is no evidence contrary to his stressor statement, and 
there appears to have been a clear diagnosis of PTSD on May 
4, 1993, the Board finds that the requirements of 38 C.F.R. 
§ 3.304(f) (1993) were met, and entitlement to service 
connection for PTSD arose on May 4, 1993.  However, as 
provided by the applicable regulations, the effective date 
for the grant of service connection for the veteran's PTSD 
must be July 19, 1993, the date of claim, because the date of 
claim was later than the date on which entitlement arose.  
See 38 C.F.R. §§ 3.157(a),   3.400(b)(ii)(B)(2) (2002).

II. Effective Date for Grant of 100 Percent Evaluation

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2002).  (Emphasis supplied.)  
The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In the instant case, the veteran initiated and perfected an 
appeal of the initial award of service connection for PTSD.  
The rating decision in May 1994, which granted entitlement to 
service connection for PTSD, assigned an initial disability 
rating of 30 percent.  Ultimately, an evaluation of 100 
percent was assigned for PTSD, effective July 19, 1993, the 
date of claim.  Although 38 C.F.R. § 3.400(o)(2) (2002) does 
not explicitly refer to an initial award of compensation, in 
order to give the veteran's appeal every consideration, the 
Board will apply that regulation in this case.

The Board must, therefore, determine when it was factually 
ascertainable that an increase in the severity of the 
veteran's PTSD disability occurred so as to warrant an 
evaluation of 100 percent.  In that regard, it is first 
necessary to set forth the applicable criteria for an 
evaluation of 100 percent for PTSD on or before July 19, 
1993.

Prior to a revision of the rating schedule provisions 
pertaining to psychiatric disabilities on November 9, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1993) and a general 
formula for rating mental disorders provided that a 
50 percent rating for PTSD required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  A 70 percent rating required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and  persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  In 
addition, on and before July 19, 1993, a regulation provided 
that, in cases in which the only compensable service 
connected disability was a mental disorder assigned a 70 
percent evaluation and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1993).

The Board notes that the veteran's initial diagnosis of PTSD 
was at a VA clinic in May 1993, and his medical records in 
the claims file do not disclose any treatment for PTSD prior 
to May 1993.  However, Dr. P. J. C. reported in June 1999 
that the veteran had been suffering from PTSD since 1968 and 
that he was treated for that problem in 1981 in association 
with treatment for alcohol dependence.  (As noted above, in 
October 1981, the veteran was hospitalized at a VA Medical 
Center for psychiatric treatment.)

In March 2001, Dr. P. J. C. reported as follows:

[The veteran] has been a patient of mine since early 
1998, when he first came to me for treatment.  I 
reviewed his medical records dated back to 1971.  He 
talked to me of his experiences while serving in a 
combat Army Platoon in Vietnam, 1968-1969.  During my 
evaluation of him, I could see that he had been through 
a great deal of stress from his combat experiences.  
His records show he's had ongoing treatment for post 
Traumatic Stress Disorder since October 1981, with 
numerous hospital inpatient treatment with ongoing 
therapy for PTSD. It is my professional opinion and, 
unfortunately for [the veteran], his medical condition 
is chronic, he has a 
100 % permanent Post Traumatic Stress Disorder since he 
was first admitted to the Long Beach VA Hospital, 
California, October 1981.  He has been suffering from 
same since 1968, which is directly related to his 
combat experience in Vietnam.

Dr. P. J. C. has thus offered an opinion that the veteran's 
PTSD had onset in 1968 and increased in severity in October 
1981 so as to warrant an evaluation of 100 percent.  His 
opinion, which is uncontradicted by any other medical 
evidence of record, tends to show that in October 1981 the 
veteran's PTSD precluded him from securing or following a 
substantially gainful occupation, thus entitling him to an 
evaluation of 100 percent for PTSD under 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411.  Therefore, the 
Board will find that it was factually ascertainable in 
October 1981 that an increase in the veteran's service 
connected psychiatric disability warranting an evaluation of 
100 percent had occurred.  However, a claim was not received 
within one year from October 1981, and so the effective date 
of the grant of entitlement to an evaluation of 100 percent 
for PTSD must be the date of claim, July 19, 1993, which is 
the effective date which was assigned by the RO.  See 
38 C.F.R. § 3.400(o)(2) (2002).

As the preponderance of the evidence is against the veteran's 
earlier effective date claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2002). 
  




ORDER


Entitlement to an effective date earlier than July 19, 1993, 
for a grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than July 19, 1993, 
for a grant of an evaluation of 100 percent for PTSD is 
denied.




	                        
____________________________________________
              Michael A. Pappas	
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

